     Case 4:20-cv-01546 Document 39 Filed on 02/11/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT               February 11, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS               Nathan Ochsner, Clerk
                            HOUSTON DIVISION



JOSE BALTAZAR, TDCJ #2200474,         §
                                      §
                  Petitioner,         §
                                      §
V.                                    §
                                      §        CIVIL ACTION NO. H-20-1546
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §




                              FINAL JUDGMENT



      For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,           this action is DISMISSED with

prejudice.

      This is a FINAL JUDGMENT.

      The Clerk shall provide a copy of this Final Judgment to the

parties.

      SIGNED at Houston, Texas, on this 11th day of February, 2021 .




                                                       . cl?
                                                  SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE
